14-4677
    Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 894 256
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    18th day of February, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
                  Circuit Judges.
    _____________________________________

    GURDEEP SINGH,
             Petitioner,

                     v.                                              14-4677
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Jaspreet Singh, Jackson Heights, New
                                        York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General, Civil
                                         Division, Grace Brier, Law Clerk,
                                         Dawn S. Conrad, Senior Litigation
                             Counsel, Jennifer L. Lightbody,
                             Senior Litigation Counsel, Office of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Gurdeep Singh, a native and citizen of India,

seeks review of a November 24, 2014, decision of the BIA

affirming a January 3, 3013, decision of an Immigration Judge

(“IJ”) denying Singh’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Gurdeep Singh, No. A200 894 256 (B.I.A. Nov.

24, 2014), aff’g No. A200 894 256 (Immig. Ct. N.Y. City Jan.

3, 2013).      We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (internal

quotation   marks   and   citation   omitted).   The   applicable

standards of review are well established.          See 8 U.S.C.
                                2
§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).

    For asylum applications, like Singh’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances,” base a credibility finding on inconsistencies

and omissions in an applicant’s statements and other record

evidence “without regard to whether” they go “to the heart of

the applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin, 534 F.3d at 163-64, 167.   Omissions are “functionally

equivalent” to inconsistencies, and “can serve as a proper basis

for an adverse credibility determination.”    Xiu Xia Lin, 534
F.3d at 166, n.3.   Substantial evidence supports the agency’s

determination that Singh was not credible.

    The agency relied on inconsistencies between Singh’s

border interview and his credible fear interview, asylum

application, and testimony.   In assessing whether the record

of a border or credible fear interview is reliable for purposes

of an adverse credibility determination, we look to whether the

interview was “memorialized in a typewritten document setting

forth the questions put to petitioner as well as [his]

responses,” and whether “the interview was conducted with the
                               3
aid of a[n] . . . interpreter[,] . . . the interviewing officer

explained the purpose of the interview,” and the “petitioner

was asked questions that were clearly designed to elicit a

potential basis for an asylum claim.”        Ming Zhang v. Holder,

585 F.3d 715, 723, 725 (2d Cir. 2009) (internal quotations and

citation omitted); see also Ramsameachire v. Ashcroft, 357 F.3d
169, 179-80 (2d Cir. 2004).   The interview records bear these

“hallmarks of reliability.”   Ming Zhang, 585 F.3d at 725.     The

agency properly considered the divergence between Singh’s

border interview, at which he stated he came to the United States

to work and had no fear of persecution in India, and his later

accounts that he had been persecuted based on his membership

in the Shromani Alkali Dal (“SAD”) political party, and feared

he would be harmed or killed if he returned to India.     Although

he had an opportunity to explain this inconsistency, Singh

failed to do so.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).

     The agency also considered how an affidavit and medical

certificate from Singh’s doctor omitted that Singh’s leg

injuries were so serious that Singh was unable to walk after

the February 10, 2010 beating.       When Singh was confronted with
                                 4
this omission, Singh stated that this doctor lacked x-ray and

other equipment to assess Singh’s condition; however, the

agency was not compelled to credit this explanation since a

doctor could observe a patient’s ability to walk without such

equipment.   Majidi, 430 F.3d at 80-81.

     The agency also considered the documents Singh submitted

to corroborate his testimony; however, a letter from Singh’s

temple merely stated that Singh was a member of the SAD Party,

and a letter from the president of the SAD Party did not mention

any of the incidents of persecution.          Biao Yang v. Gonzales,

496 F.3d 268, 273 (2d Cir. 2007).         Although Singh argues that

the agency should have given “proper consideration” to a letter

from Bhagwan Singh, this letter did not rehabilitate Singh’s

problematic testimony, as the letter stated that Singh suffered

a shoulder injury after the February 2010 beating; this letter

did not corroborate Singh’s claim that his legs were so badly

beaten that he could not walk.          Id.

     In light of the inconsistencies, omissions, and lack of

corroboration, the “totality of the circumstances” supports the

IJ’s adverse credibility determination.         Xiu Xia Lin, 534 F.3d

at   167.    This   finding   was       sufficient   to   deny   asylum,
                                    5
withholding of removal, and CAT relief, as all three forms of

relief relied on the same factual predicate.       See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                               6